Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendment made to claim 1, the cancelation of claim 4, and the withdrawal of claims 7-12, as filed on July 14, 2022, are acknowledged.  
Applicant's arguments, see Remarks filed on July 14, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  The previous prior art rejections to the claim and its dependent claims, as set forth in the Office Action mailed on April 14, 2022, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 7-12 directed to an invention non-elected without traverse (see Applicant’s reply filed on September 25, 2020).  Accordingly, claims 7-12 have been cancelled.

Reasons for Allowance
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office Action mailed on April 14, 2022, see Applicant's arguments filed on July 14, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: removing, by using dry-etching, a second part of the first and second cladding-material layers, the second part being positioned at the portion in which the slit is to be formed, to thereby form the slit which intersects the gap in the core, wherein: W represents a width of the slit in the first and second cladding material layers and the width W of the slit is the same as the width L of the gap such that the dry etching forms a slit sidewall having a continuous planar surface that includes the core, the lower cladding layer and the upper cladding layer, a depth of the slit is such that the dry etching removes part of substrate 2Application No. 16/537,855Reply to Office Action of April 14, 2022, in the context of the instant claim.
Regarding claims 2-3 and 5-6, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713